Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10729207. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a construction unit comprising a body and weight bearing walls formed as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-11, 14-17, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schelling (6389712).
     Schelling shows: A shoe (10), comprising:
a toe section (at 54);
an arch section (at 60) disposed rearwardly of said toe section;
a heel section (at 56) disposed rearwardly of said arch section;
a decorative component (142 and 144); and
a construction unit (16) comprising:

a weight-bearing wall (28) extending downwardly from said upper body; wherein said weight-bearing wall extends downwardly from at least a portion of said body front portion and opposing body side portions; wherein said weight-bearing wall terminates rearwardly at right and left back wall margins (at 60) and terminates downwardly in a wall bottom boundary (at 64) lying substantially in a third level disposed below said second level; said weight-bearing wall having a wall interior surface and a wall exterior surface (see figure 4); 
an upraised area (66) defined at least partially by said wall interior surface and said body
inner roof as claimed.
     In reference to claims 7, 15, and 23, Schelling shows an arch (shown at 60, figure 3) and heel section (shown at 70, figure 3).
     In reference to claim 8, Schelling shows said heel section comprises a centrally disposed heel (center of area surrounding 42); said heel extension comprises a heel bottom surface (at 70) disposed around said heel; and and at least a portion of said decorative component (22) is disposed upon said heel bottom surface.
     In reference to claims 9 and 16, see above.
     In reference to claims 10 and 11, Schelling shows openings (at 60) in the wall.
     In reference to claim 14, see figure 4.
     In reference to claim 17, Schelling shows a shoe unit interface comprising downwardly protruding projections (formed by 150 and 160) and holes (40, 44, 42, and 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schelling (6389712).
     Schelling shows a shoe substantially as claimed except for the exact decorative component.  Schelling suggests the use of different “decorative” components comprising different soles for indoor versus outdoor activities… see column 6 lines 55-65.  Official notice is taken that textiles, metal, fur, and leather are all well known outsole materials and therefore it would have been obvious to use any one of these materials for the outsole “decorative” component to provide a desired traction, feel, look, etc..
Allowable Subject Matter
Claims 2-4, 6, 12, 13, 18, 21, 22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the filing of a proper Terminal Disclaimer.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732